Title: To Thomas Jefferson from John H. Purviance, 12 October 1801
From: Purviance, John H.
To: Jefferson, Thomas


Sir
Baltimore, October the 12th. 1801.
On my return here a few days ago after an absence of several weeks I was concerned to find that uncertainty as to the package of books which I received from Mr Short had prevented its being sent on as soon as I had directed—I have embraced the earliest opportunity of remedying this delay and I have now the honor to inclose the receit of a waterman who was to deliver it to Rob. Smith Esqr;—that gentleman’s absence from Washington will I hope be my apology for troubling you with it.
I beg leave, Sir, to offer you the respectful assurances of my perfect respect & consideration
John H. Purviance
